327 S.W.3d 630 (2010)
Sarah O. GROENINGS, Appellant,
v.
William A. GROENINGS, Respondent.
No. ED 94295.
Missouri Court of Appeals, Eastern District, Division Five.
December 21, 2010.
Alan Edward Freed, Paule, Camazine, & Blumenthal, PC, Clayton, MO, for Appellant.
M. Zane Yates, Brian Henry May, Co-Counsel, Yates & May, LC, Clayton, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Sarah Groenings appeals from the Order and Judgment entered on December 9, 2009 that resolved issues following a remand from this Court on December 2, 2008 relating to the division of property awarded in the original judgment of dissolution entered on July 11, 2007 dissolving her marriage to William Groenings. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).